Citation Nr: 0638304	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-21 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUE

Entitlement to a rating in excess of 70 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran had active military service from October 1968 to 
September 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision.

As the veteran has made a claim for the maximum rating 
available for PTSD, and has presented evidence of 
unemployability, the RO must consider a claim for a total 
disability rating based on individual unemployability (TDIU); 
as such, a TDIU claim is REFERRED to the RO for appropriate 
action.


FINDING OF FACT

The evidence fails to show that the veteran is totally 
occupationally and socially impaired.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran is currently rated at 70 percent for PTSD which 
is assigned when a veteran has occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned when a veteran has total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; danger of hurting self or others; intermittent 
inability to perform activities of living (including 
maintenance of minimal hygiene); disorientation to time or 
place; or, memory loss for names of close relatives, 
occupation, or own name.  Id.

The veteran testified that he cannot focus on completing any 
task and that he has panic attacks almost every day, as well 
as nightmares, violent outbursts, and problems with 
authority.  Additionally, the veteran testified that he was 
heavily medicated and in psychiatric treatment at the VA. 

While the veteran is undoubtedly impaired both occupationally 
and socially as a result of his PTSD, the evidence of record 
fails to show that the veteran is totally impaired in these 
areas.
The veteran has been unemployed for much of the appeal 
period, which he attributes to the limitations caused by his 
PTSD.  The veteran was initially trained for work in 
computers, but was laid off during a downsizing at Motorola 
in 2001.  He then obtained a job at the post office, but was 
fired within his probationary period because of his inability 
to meet the requirements of the position (as noted in an 
October 2003 letter from the postal service).  A second 
letter from the postal service in December 2003 also 
indicated that the veteran was unable to complete the basic 
functions of the postal job he was hired to do; and it noted 
that the veteran's angry outbursts on the phone and in person 
had scared the personnel with who he had communicated.  The 
veteran then worked part-time grading tests, but the job did 
not fit with the veteran's schedule.  Since that time, the 
veteran has not worked and has begun receiving Social 
Security Administration disability coverage as a result of 
his PTSD.  

Following a VA examination in May 2006, the examiner opined 
that the veteran's PTSD related symptomatology was causing 
severe impairment in his ability to sustain any type of 
employment.

While the veteran's employment has been significantly 
impaired during the course of his appeal, the veteran appears 
to have remained socially active.  At a VA examination in 
April 2003 the examiner noted that the veteran had several 
close friends with whom he socialized regularly, that the 
veteran had been married for 31 years, and that the veteran 
had an excellent relationship with his two children.  The 
veteran was also noted to have a close and harmonious 
relationship with both his brother and his sister.  
Additionally, an October 2003 treatment note indicated that 
the veteran volunteered at a prison on Monday nights; and a 
Social Security Administration survey in February 2004 
revealed that the veteran went to church and to bible study 
regularly.

The veteran has also continued to travel throughout the 
course of his appeal.  The veteran's son, daughter-in-law and 
grandchildren came for Thanksgiving in 2003, and the veteran 
was planning to go visit his son in San Diego for several 
days soon after that.  A VA treatment note in April 2004 
indicated that the veteran and his wife were planning a 10 
day trip to Kosovo to rebuild a school, and to visit his 
father's home town and his mother-in-law's home town.  The 
veteran and his wife also spent three and a half weeks on a 
lake in Missouri with members of the veteran's platoon 
(October 2004 treatment record); and the veteran and his wife 
moved to Tucson to build their dream house.  

While the veteran has been noted to be more socially isolated 
since his move, it is unclear whether this is a result of the 
veteran's PTSD or an expected result of any significant 
relocation.  At a VA examination in May 2006, it was noted 
that the veteran tended to isolate himself socially, but was 
able to appropriately interact with others.  The veteran was 
able to complete the activities of daily living 
independently, and could meet family responsibilities.  It 
was also noted that the veteran remained close to his wife, 
children, and extended family, although he was prone to 
periodically shut them out.  As such, it cannot be said that 
the veteran is totally socially impaired.

The veteran is undoubtedly impacted by the symptoms of his 
PTSD including nightmares and intrusive thoughts, emotional 
numbness, irritability, poor sleep, exaggerated startle 
response, and hypervigilence (as noted at the 2006 VA 
examination); and the examiner indicated that these symptoms 
were having a severe impact on the veteran's ability to 
sustain any type of employment and causing an inability to 
participate in social relationships or leisure activities.  

However, at the examination, the examiner found no sign of 
delusions or hallucinations; the veteran was anxious, but was 
friendly and cooperative, and without any suicidal or 
homicidal ideations.  The veteran was also able to maintain 
his personal hygiene, and was oriented to person, place and 
time, without any significant memory loss or impairment.  No 
panic attacks were noted.  Additionally, the examiner 
assigned a Global Assessment of Functioning (GAF) score of 49 
(which is the lowest GAF score noted during the pendency of 
his appeal), which is assigned when an individual presents 
either serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting); or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  While this GAF 
score is indicative of serious symptoms, it falls well short 
of demonstrating total impairment.

The preponderance of the evidence is against a finding of 
total occupational and social impairment; there is no doubt 
to be resolved; and the veteran's claim for an increased 
rating must be denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was provided by a letter 
dated in May 2004.  By this, and by previous letter, the 
veteran was informed of all four elements required by the 
Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  The 
veteran's claim was readjudicated following completion of the 
notice requirement.

VA treatment records have been obtained, as have Social 
Security Administration records.  The veteran was also 
provided with several VA examinations (the reports of which 
have been associated with the claims file).  Additionally, 
the veteran testified at a hearing before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The veteran 
was informed that evidence that his PTSD increased in 
severity was needed, and he has been provided with ample time 
and assistance to acquire any available evidence.  As such, 
he is not prejudiced by the Board's adjudication of his 
claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the veteran in adjudicating this appeal.


ORDER

Entitlement to a rating in excess of 70 percent for PTSD is 
denied.








____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


